Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Youlu 4749752 in view of Lee 2009/0209696.
	Youlu exemplifies (table 8) blends of 75 parts polycarbonate (ie applicant’s “A”) with 25 parts of EHMW-FEP (ie the 3/1 ratio of the table). EHMW-FEP (col 2 line 59) is copolymer of tetrafluoroethylene and hexafluoropropylene. Tetrafluorethylene provides applicant’s [1] units while hexafluoropropylene provides applicant’s [3] units.
The melting point and 5% weight loss temp for the EHMW-FEP is not reported. However, Youlu (col 2 line 38) states that the copolymer be 12-30wt% hexafluoropropylene. This corresponds closely to applicant’s preferred C-II (page 16 line 24 of spec) and therefore presumably has the required properties. If applicant takes the position that this EHMW-FEP lacks the required properties, then applicant’s specification is fatally defective as no other criteria is provided for achieving the claimed properties nor was a commercial product suitable as C-II named.
The cited example lacks flat glass fiber filler.

Lee exemplifies (table 1) flat glass fibers in polycarbonate at a 1:4 ratio.
For the primary reference’s 75 parts PC + 25 parts TFE/HFP copolymer blend, one would add 19 parts of flat glass fibers to result in the same PC/GF ratio. This becomes:
	                 75 parts polycarbonate                                                    
	                 19 parts glass fibers                                         
	                 25 parts TFE/HFP                                             
                   Normalized to 100 parts PC + GF:                        
	                  80 polycarbonate                                                
	                  20 parts flat glass fibers                                      
	                  27 parts TFE/HFP                                               

	It would have been obvious to include 19 flat glass fiber in the cited example for the expected reinforcing effects.
	Note that claims 2 and 3 do not require the presence of C-I, but instead merely limit what qualifies as C-I in the larger Markush group of claim 1.

Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive. 
Applicant argues that the previous rejection didn’t suggest flat glass fibers having a major/minor axis ratio of 2 to 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/23/21